Citation Nr: 1708928	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The May 2010 rating decision denied Veteran's claim of entitlement to service connection for sleep apnea, finding that the record lacked evidence of a current disability which had been incurred in service.  In August 2010, the Veteran filed a timely notice of disagreement (NOD) where he raised the issue of entitlement to service connection for sleep apnea, secondary to his service-connected PTSD.  In June 2012, after considering the additional evidence provided by the Veteran, the RO issued a Statement of the Case, finding that the record lacked evidence supporting a causal relationship between the Veteran's sleep apnea and his active service or his service-connected PTSD.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in June 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

The Veteran contends that he exhibited symptoms of sleep apnea in service, as evidenced by the fact that no one could sleep in the same room due to his extreme snoring.  He states that while on active duty, he never felt rested, but never sought treatment, because he did not understand the source of his problem.  The Veteran also states that he continued to experience such symptoms after service and, after being diagnosed as having sleep apnea, has been able to obtain rest with the use of a CPAP machine.  The Veteran has also submitted articles, which suggest a relationship between sleep apnea and PTSD.

The record on appeal contains service treatment records (STRs), including a copy of a Report of Medical History completed by the Veteran in February 1995, shortly before his retirement from active duty.  On that report, the Veteran endorsed a history of frequent trouble sleeping, which the examiner noted occurred several times per week.  The post-service record on appeal includes private medical records indicating that the Veteran was diagnosed as having obstructive sleep apnea following a sleep study in August 2009.  

The Veteran was provided a VA examination in March 2011, which confirmed a diagnosis of sleep apnea.  However, the examiner did not provide an opinion as to whether the Veteran's sleep apnea occurred in service, or whether it was caused or aggravated by his service-connected PTSD disability, rendering the examination of little probative value for purposes of the issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  As a result, the opinion is inadequate, and a remand is required to ensure VA has fulfilled its duty to assist.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the evidence of record, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of his current sleep apnea.  Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion is necessary if the record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or a service-connected disability; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (McLendon, 20 Vet. App. at 83 (2006) (observing that the third prong, which requires that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

In this case, the record on appeal contains clinical evidence of a diagnosis of sleep apnea, the Veteran's credible reports of snoring and daytime fatigue since service, and citations to clinical studies suggesting a correlation between PTSD and sleep apnea.  Given this evidence, an adequate examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  Access to the Veteran's claims file must be provided to the examiner for review in connection with the examination.  After reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its inception during active service or is otherwise causally related to active service or any incident therein.  In providing this opinion, the examiner should specifically comment on the relevant evidence of record, including the appellant's reported history of snoring and sleep impairment while on active duty.  The examiner should assume that the Veteran is a credible historian and should consider his lay statements.

If the examiner determines that the Veteran's sleep apnea was not incurred in service, then he or she should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea is causally related to his service-connected PTSD.  

If the examiner determines that the Veteran's sleep apnea is not causally related to his service-connected PTSD, then he or she should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was aggravated by his service-connected PTSD.  

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner should identify the baseline level of severity prior to the onset of aggravation.

In providing the opinions regarding secondary service connection and aggravation, the examiner should specifically comment on the relevant evidence of record, to include articles submitted by the Veteran's representative in January 2017 by the American Academy of Sleep Medicine, Sleep Health Foundation, and the VA/DoD Clinical Practice Guideline for Management of Post-Traumatic Stress.  

2.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


